DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 November 2021 has been entered.
 
Response to Amendment
Claims 1, 7, 20, 22, and 24 have been amended. Claims 1-29 are pending.

Response to Arguments
Regarding Applicant’s arguments with respect to the rejections under 35 USC 102 and 103 (Remarks, p. 1-10), said arguments are directed toward rejections and prior art presented in the previous action (Final Rejection filed on 20 May 2021). In view of Applicant’s amendments, and upon further consideration and search, new grounds of rejection are made in view of Rapp (GB 1,056,614) as presented in the instant Office action. Therefore, the arguments are considered moot. However, since some of Applicant’s arguments are relevant to the instant action, responses thereto are presented below.
Rapp (US 2,951,812), Applicant argues that Rapp does not disclose a composition consisting essentially of solid components as claimed, as Rapp requires the use of calcium chloride in the form of a water solution (Remarks, p. 7, para. 2). Rapp requires the use of calcium chloride in the form of a water solution, and sodium dichromate in combination with urea, which is not taught in Applicant's specification (Remarks, p. 7, para. 3).
In response, Rapp teaches that a calcium chloride solution is mixed with shotted (i.e., pelletized) urea (col. 1, lines 30, 67 through col. 2, line 7) to form a granular (i.e., solid) material (col. 2, lines 13-14). Therefore, although Rapp teaches that the calcium chloride exists in a prior liquid phase, the final composition cited by the previous action can be regarded as containing calcium chloride in the solid phase. Regarding the teaching of the use of sodium dichromate, if Applicant contends that additional material in the prior art is excluded by the recitation of “consisting essentially of,” Applicant has the burden of showing that the introduction of the additional component would materially change the characteristics of Applicant’s invention. See MPEP 2111.03 (III). Regarding the teachings of Applicant’s specification, the reading of limitations into a claim from a preferred embodiment described in the specification, even if it is the only embodiment described, absent clear disclaimer in the specification, is not used to determine the broadest reasonable interpretation of a claim. See MPEP 2173.01 (I).
Applicant argues that Rapp does not teach or suggest the unexpected results associated with the present invention (Remarks, p. 7, para. 4 through p. 8, para. 2), that Rapp is not taught to be suitable for use in normal everyday conditions, the desiccant of Rapp would have less moisture absorption capabilities, and no observation is made in Rapp of the unexpected result upon recrystallization of the claimed invention (Remarks, p. 8, last para.).
In response, Applicant’s arguments are not directed toward specific claim limitations. As such, these arguments do not establish the patentability of the claimed invention over Rapp.
US 11,148,118 B2 (Remarks, p. 10, second para.), as Applicant has not provided addressed specific limitations of either the instant claims or the claims of the reference document to support this assertion, Applicant’s argument is unpersuasive. An updated non-statutory double patenting rejection is presented below. 

Specification
The disclosure is objected to because of the following informality: 
In [0044], the last line has a duplicate comma.
Appropriate correction is required.

Claim Objections
Claims 14, 20-23, and 26 are objected to because of the following informalities:  
Claim 14: The claim states, “wherein the composition is in the form of a granular.” Applicant is respectfully advised to amend “granular” to “granule” to use the noun form rather than the adjective to improve grammar. 
Claim 20: The preamble of the claim states, “[a] method of using comprising.” Applicant is respectfully advised to supply an object to the term “using,” as the use of some device is implicit. Alternatively, Applicant may choose to delete the phrase “of using.” In addition, “a dehumidifying device to increase rate of brine formation” appears to be a misstatement of “a dehumidifying device to increase a rate of brine formation.”
Claims 21-23 are objected to upon the same basis as claim 20 (i.e., “of using”).
Claim 22: The claim recites, “adding a composition . . . to a dehumidifying device to prevent brine from recrystallizing with decreasing humidity conditions.” However, the claim does not recite a crystallizing with decreasing humidity conditions.”
Claim 26: Applicant is respectfully advised to provide an appropriate article before each claim element (i.e., a pouch, a hanging bag, or a container).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 16-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9: The claim uses the transitional phrase “further comprising.” However, the claim depends from claim 7, which uses the transitional phrase “consisting essentially of.” Because these transitional phrases have different meanings affecting the scope of claims (see MPEP 2111.03), it is unclear what the scope of a claim that includes both transitional phrases is. For the purposes of examination only, claim 9 will be interpreted as using the transitional phrase “further consisting essentially of.”
Claim 19 is rejected upon the same basis as claim 9.

Claims 17-18 are rejected upon the same basis as claim 16 (“an amount in a range of about 1 weight percent”).
Claim 20: The claim recites, “adding a composition . . . to a dehumidifying device to increase [a] rate of brine formation.” It is unclear what the implicit relative basis of “increase” is, so the metes and bounds of the claim are unclear. Support for the claim appears to be found in [0072] of the specification, which states that “the container comprised only of CaCl2 that was placed in the humidity chamber but at a much slower rate than the one with 10% urea.” However, this text does not describe a dehumidifying device that has a base rate of brine production that is increased by the addition of the claimed composition, and the claim itself does not establish a baseline condition over which the rate is increased. For the purposes of examination only and in view of the specification, the claim will be interpreted as reciting that a dehumidifying device containing the claimed composition forms brine at a rate that is greater than another dehumidifying device that contains CaCl2 but not urea but is otherwise identical.
Claim 21 is rejected because of its dependence on claim 20.
Claim 22: The claim recites, “adding a composition consisting essentially of a solid deliquescent desiccant and urea in a form of a solid to a dehumidifying device to prevent brine from recrystallizing 2 containing no urea) in the humidity chamber. The container with 10% urea in the humidity chamber weighed in with more brine weight and decreased basket weight than the container that was the control (CaCl2 containing no urea).” However, this text does not appear to describe “adding a composition . . . to a dehumidifying device to prevent brine from recrystallizing with decreasing humidity conditions,” but this text suggest that the “recrystallzing” is intended by Applicant to be in relation to an additional dehumidifying device that lacks urea that is unrecited in the claim. Therefore, the metes and bounds of the claim are indefinite.
Claim 23 is rejected because of its dependence from claim 22. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp (GB 1,056,614A).
Regarding claim 1, Rapp discloses a desiccant material (p. 3, line 37) that will dissolve upon absorbing moisture (p. 3, lines 73-80) (i.e., a composition) having calcium chloride flake (p. 3, lines 41-42) that is formed into desiccant pellets that dissolve after absorbing moisture (p. 1, lines 37-40; p. 3, lines 75-78) (i.e., a deliquescent desiccant in a form of a solid), and shotted urea (p. 3, line 40) (i.e., a solid component that is urea).
Therefore, Rapp discloses the limitations of claim 1.

Regarding claim 2, Rapp discloses the use of calcium chloride (p. 3, lines 75-78).

Regarding claim 5, Rapp discloses a desiccant that is a pellet (p. 3, line 75).

Claims 7-8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp.
Regarding claim 7, Rapp discloses a desiccant material (p. 3, line 37) that will dissolve upon absorbing moisture (p. 3, lines 73-80) (i.e., a composition) having calcium chloride flake (p. 3, lines 41-42) that is formed into desiccant pellets that dissolve after absorbing moisture (p. 1, lines 37-40; p. 3, 
Therefore, Rapp discloses the limitations of claim 7.

Regarding claim 8, Rapp discloses the use of calcium chloride (p. 3, lines 75-78).

Regarding claim 14, Rapp discloses that the desiccant or composition is in the form of pellets (p. 1, line 75).

Claims 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapp.
Regarding claim 24, Rapp discloses an apparatus (Fig. 2; p. 2, line 47) for drying compressed gas (p. 1, lines 13-14) (i.e., a dehumidifying device) comprising a granular desiccant material 15 (p. 2, line 67) of dissolvable calcium chloride (p. 1, lines 37-39; p. 3, lines 73-78) (i.e., a composition; a solid deliquescent desiccant in a form of a solid) and shotted urea (p. 3, line 40) (i.e., urea in a form of a solid).
Since the remaining limitations are optional, under a broadest reasonable interpretation, Rapp discloses all the limitations of claim 24. See MPEP 2103 (C). 

Regarding claim 25, Rapp discloses the use of calcium chloride (p. 3, lines 75-78).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, as applied to claim 2 above, and further in view of Rapp (US 2,951,812, hereinafter “Rapp ‘812”).
Regarding claim 3, Rapp discloses all the limitations of claim 2. Rapp further teaches that 1-5 parts of calcium chloride may be provided per 100 parts of urea (p. 3, lines 40-42). However, Rapp does not explicitly disclose a composition in which calcium chloride is present at an amount greater than 20 weight percent of the composition.
Rapp ‘812 discloses a desiccant comprising calcium chloride and urea (p. 1, lines 15, 26-27). Rapp ‘812 teaches that the quantity and concentration of the calcium chloride solution used to make the desiccant can vary within a substantial range, wherein 1-5 parts of calcium chloride per 100 parts of urea is a preferred ratio (p. 1, lines 67-71).
 Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the composition of Rapp by providing a composition in which calcium chloride is present at an amount greater than 20 weight percent of the composition as taught by Rapp ‘812 because (1) the ratio of calcium chloride to urea can vary within a substantial range (Rapp ‘812, p. 1, lines 67-71), (2) calcium chloride was known to be highly hydroscopic and was well known as a drying or desiccating agent (Rapp ‘812, p. 1, lines 18-19), so the skilled practitioner would have been 

Regarding claim 4, a concentration of calcium chloride in the composition in a range of 50 weight percent to 97 weight percent of the composition lacks patentable distinctiveness, as the skilled practitioner would have been motivated to optimize a concentration of calcium chloride in a desiccant composition, in view of the teachings of Rapp ‘812 (p. 1, lines 18-19, 67-71). See the discussion regarding claim 3.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rapp, as applied to claim 1 above, and further in view of Erickson (US 2017/0217661 A1).
Rapp discloses all the limitations of claim 1. However, Rapp does not explicitly disclose that the composition is in the form of a pressed tablet.
Erickson discloses a moisture-removing material comprising calcium chloride ([0037]). Erickson teaches that the moisture-removing material may be constituted as a tablet formed by compression along with a disintegrant to facilitate the breaking apart of the tablet upon exposure to water vapor ([0076]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the composition of Rapp by providing a composition that is in the form of a pressed tablet as taught by Erickson because a desiccant may be constituted as a tablet formed by compression and containng a disintegrant to facilitate the breaking apart of the tablet upon Erickson, [0076]), thereby providing a product that has a form and a performance over time that may be desirable to a skilled practitioner. 

Claims 9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, as applied to claim 7 above, and further in view of Dick et al. (US 2002/0014305 A1, hereinafter “Dick”) and as evidenced by Durham et al. (US 2012/0103422 A1, hereinafter “Durham”).
Regarding claim 9, Rapp discloses all the limitations of claim 7. However, Rapp does not explicitly disclose that the composition comprises a component selected from the group consisting of sodium citrate, starch, citric acid, clay, glucose, a carbohydrate, carbohydrate encapsulated fragrance, and a combination thereof.
Dick discloses a desiccant (Abstract) comprising calcium chloride ([0027]). Dick teaches that the desiccant may comprise starch ([0027], [0039]) (i.e., a carbohydrate) and clay ([0038]). Dick teaches that starch has an ability to absorb cool water ([0042]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the composition of Rapp by providing a composition that comprises a carbohydrate and clay as taught by Dick because (1) an effective desiccant was known that comprised starch and clay (Dick, [0038], [0039]), (2) starch was known to effectively absorb cool water (Dick, [0042]), so the skilled practitioner would have been motivated to use starch in an appropriate application, and (3) clay was known in the art to be an inexpensive and effective desiccant, as evidenced by Durham ([0019]).

Regarding claim 17, Rapp in view of Dick does not explicitly disclose that starch is present in the composition at an amount in a range of about 1 weight percent to 50 weight percent of the composition. However, Dick does teach a desiccant comprising calcium chloride and starch wherein Dick teaches a wide range of concentrations of starch and the effectiveness of starch for absorbing cool water ([0042]), the skilled practitioner would have found it prima facie obvious to optimize the concentration of starch in the composition taught by Rapp in view of Dick. See MPEP 2144.05 (II).

Regarding claim 18, Rapp in view of Dick does not explicitly disclose that clay is present in the composition at an amount in a range of about 1 weight percent to 10 weight percent of the composition. However, since clay was known in the art to be an inexpensive and effective desiccant, as evidenced by Durham ([0019]), and since Dick taught wide ranges of relative concentrations of starch and calcium chloride ([0027]), the skilled practitioner would have found it prima facie obvious to optimize the concentration of clay in the composition taught by Rapp in view of Dick. See MPEP 2144.05 (II). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, as applied to claim 8 above, and further in view of Rapp ‘812.
Regarding claim 10, Rapp discloses all the limitations of claim 8, as discussed above. Rapp further teaches that 1-5 parts of calcium chloride may be provided per 100 parts of urea (p. 3, lines 40-42). However, Rapp does not explicitly disclose that calcium chloride is present in the composition in an amount greater than 20 weight percent of the composition.
Rapp ‘812 discloses a desiccant comprising calcium chloride and urea (p. 1, lines 15, 26-27). Rapp ‘812 teaches that the quantity and concentration of the calcium chloride solution used to make the desiccant can vary within a substantial range, wherein 1-5 parts of calcium chloride per 100 parts of urea is a preferred ratio (p. 1, lines 67-71).
Rapp by providing a composition calcium chloride is present in the composition in an amount greater than 20 weight percent of the composition as taught by Rapp ‘812 because (1) the ratio of calcium chloride to urea can vary within a substantial range (Rapp ‘812, p. 1, lines 67-71), (2) calcium chloride was known to be highly hydroscopic and was well known as a drying or desiccating agent (Rapp ‘812, p. 1, lines 18-19), so the skilled practitioner would have been motivated to optimize its concentration in a desiccant containing urea and calcium chloride to achieve a desired performance of a desiccant composition, and (3) differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 (II).

Regarding claim 11, a concentration of calcium chloride in the composition in a range of 50 weight % to 97 weight %  of the composition lacks patentable distinctiveness, as the skilled practitioner would have been motivated to optimize a concentration of calcium chloride in a desiccant composition, in view of the teachings of Rapp ‘812 (p. 1, lines 18-19, 67-71). See the discussion regarding claim 10.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp, as applied to claim 8 above, and further in view of Rapp ‘812. 
Regarding claim 12, Rapp discloses all the limitations of claim 7, as discussed above. Rapp further teaches that 1-5 parts of calcium chloride may be provided per 100 parts of urea (p. 3, lines 40-42). However, Rapp does not explicitly disclose that urea is present in the composition in an amount of up to 50 weight percent of the composition.
Rapp ‘812 teaches that the quantity and concentration of the calcium chloride solution used to make the desiccant can vary within a substantial range (p. 1, lines 67-71). Therefore, Rapp ‘812 teaches that the ratio of urea to calcium chloride, or a weight percentage of urea, can also vary within a substantial range. 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the composition of Rapp by providing a composition in which urea is present in an amount of up to 50 weight percent of the composition as taught by Rapp ‘812 because (1) the ratio of calcium chloride to urea can vary within a substantial range (Rapp ‘812, p. 1, lines 67-71), (2) urea was known to be hydroscopic (Rapp ‘812, p. 1, line 24), so the skilled practitioner would have been motivated to optimize its concentration in a desiccant containing urea and calcium chloride to achieve a desired performance of a desiccant composition, and (3) differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. See MPEP 2144.05 (II).

Regarding claim 13, Rapp does not explicitly disclose that urea is present in the composition in an amount in a range of 1 weight percent to 50 weight percent of the composition.
A concentration of urea in an amount in a range of 1 weight percent to 50 weight percent of the composition lacks patentable distinctiveness, as the skilled practitioner would have been motivated to optimize a concentration of urea in a desiccant composition, in view of the teachings of Rapp ‘812 (p. 1, lines 18-19, 67-71). See the discussion regarding claim 12.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rapp, as applied to claim 7 above, and further in view of Erickson.
Rapp discloses all the limitations of claim 7. However, Rapp does not explicitly disclose that the composition is in the form of a pressed tablet.
Erickson discloses a moisture-removing material comprising calcium chloride ([0037]). Erickson teaches that the moisture-removing material may be constituted as a tablet formed by compression along with a disintegrant to facilitate the breaking apart of the tablet upon exposure to water vapor ([0076]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the composition of Rapp by providing a composition that is in the form of a pressed tablet as taught by Erickson because a desiccant may be constituted as a tablet formed by compression and containng a disintegrant to facilitate the breaking apart of the tablet upon exposure to water vapor (Erickson, [0076]), thereby providing a product that has a form and a performance over time that may be desirable to a skilled practitioner. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Rapp, as applied to claim 7 above, and further in view of Rapp ‘812.
Rapp discloses all the limitations of claim 7. However, Rapp does not explicitly disclose urea is present in the composition in an amount in a range of about 1 weight percent to about 50 weight present of the composition.
A concentration of urea in an amount in a range of about 1 weight percent to about 50 weight present of the composition lacks patentable distinctiveness, as the skilled practitioner would have been motivated to optimize a concentration of urea in a desiccant composition, in view of the teachings of Rapp ‘812 (p. 1, lines 18-19, 67-71). See the discussion regarding claim 12.

19 rejected under 35 U.S.C. 103 as being unpatentable over Rapp, as applied to claim 7 above, and further in view of Cunanan et al. (US 5,907,908, hereinafter “Cunanan”).
Rapp does not explicitly disclose a composition further comprising fragrance, starch encapsulated fragrance, fragrance beads, carbohydrate encapsulated fragrance, or a combination thereof.
Cunanan discloses a desiccant material comprising calcium chloride (col. 5, line 63; col. 6, line 1). Cunanan teaches that the desiccant material can further comprise a fragrance (col. 6, lines 4-5). Cunanan teaches that a device comprising a desiccant can be used in a closet to address problems of humidity and odors (col. 4, lines 37-40).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the composition of Rapp by providing a composition comprising fragrance as taught by Cunanan because a device using such a composition can address an odor problem in a closet by using a fragrance (Cunanan, col. 4, lines 37-40; col. 6, lines 4-5).

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp. 
Regarding claim 20, Rapp discloses a device in which compressed gas may be dried (Fig. 2; p. 1, lines 13-14) (i.e., a dehumidifying device) and an associated method in which pellets of a desiccant material 15 (i.e., a solid desiccant; a method of using) are added to the device (Fig. 2; p. 3, line 37; p. 2, line 67) (i.e., adding a composition) that will dissolve upon absorbing moisture (p. 3, lines 73-80) having calcium chloride flake (p. 3, lines 41-42) that is formed into desiccant pellets that dissolve after absorbing moisture (p. 1, lines 37-40; p. 3, lines 75-78) (i.e., a deliquescent desiccant), and shotted urea (p. 3, line 40) (i.e., urea in a form of a solid).
Rapp does not explicitly disclose a method “to increase [a] rate of brine formation.” However, these limitations lack patentable distinctiveness because (1) since Rapp teaches that both calcium prima facie obvious that an increase in their use would have resulted in an increase in the total mass of a formed brine, and (2) a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04 (I).

Regarding claim 21, Rapp teaches a deliquescent desiccant that is calcium chloride (p. 1, lines 37-40; p. 3, lines 75-78).

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Rapp. 
Regarding claim 22, Rapp discloses a device in which compressed gas may be dried (Fig. 2; p. 1, lines 13-14) (i.e., a dehumidifying device) and an associated method in which pellets of a desiccant material 15 (i.e., a method of using) are added to the device (Fig. 2; p. 3, line 37; p. 2, line 67) (i.e., adding a composition) that will dissolve upon absorbing moisture (p. 3, lines 73-80) having calcium chloride flake (p. 3, lines 41-42) that is formed into desiccant pellets that dissolve after absorbing moisture (p. 1, lines 37-40; p. 3, lines 75-78) (i.e., a solid deliquescent desiccant in a form of a solid), and shotted urea (p. 3, line 40) (i.e., urea in a form of a solid).
Rapp does not explicitly disclose a method “to prevent brine from recrystallizing with decreasing humidity conditions.” However, these limitations lack patentable distinctiveness because (1) since Rapp teaches that both calcium chloride and urea dissolve when contacted with moisture (p. 3, lines 75-80), and since in the dissolved resulting solution these materials can be regarded as components of a liquid brine, it would have been prima facie obvious that adjust their amounts in relation to prevailing humidity conditions to maintain a liquid phase, and (2) a clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited. See MPEP 2111.04 (I).

Regarding claim 23, Rapp teaches a deliquescent desiccant that is calcium chloride (p. 1, lines 37-40; p. 3, lines 75-78).

Claims 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Cunanan in view of Rapp.
Regarding claim 24, Cunanan discloses a dehumidifying and deodorizing bag 10 (Fig. 1; col. 4, line 30) (i.e., a dehumidifying device) comprising a desiccant material that deliquesces (col. 2, line 16) that is a calcium chloride pellet (col. 6, lines 1, 63) (i.e., a composition consisting essentially of a solid deliquescent desiccant in a form of a solid). 
However, Cunanan does not explicitly disclose a composition having urea in a form of a solid.
Rapp discloses an apparatus (Fig. 2; p. 2, line 47) for drying compressed gas (p. 1, lines 13-14) (i.e., a dehumidifying device) comprising a granular desiccant material 15 (p. 2, line 67) of dissolvable calcium chloride (p. 1, lines 37-39; p. 3, lines 73-78) (i.e., a composition; a solid deliquescent desiccant in a form of a solid). Rapp teaches that the calcium chloride may be combined with shotted urea to form a highly satisfactory desiccant (p. 3, lines 37-42).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the bag of Cunanan by providing a composition having urea in a form of a solid as taught by Rapp because a mixture of calcium chloride and shotted urea forms a highly satisfactory desiccant (p. 3, lines 37-42).
It is noted that the optional limitations are interpreted as non-limiting under a broadest reasonable interpretation of the claim. See MPEP 2103 (C).

Regarding claim 25, Rapp discloses the use of calcium chloride (p. 3, lines 75-78).

Regarding claim 26, Cunanan discloses that the bag may be a pouch that is hung by a hanger 50 (col. 4, lines 31, 38-39) (i.e., a dehumidifying device in a form of a pouch, a hanging bag, a container).

Regarding claim 27, Cunanan discloses a hanging pouch or bag that comprises one compartment 20 for absorbing moisture vapors from the surrounding atmosphere, the other compartment 40 is for receiving liquid moisture from the moisture-absorption compartment 20 (col. 4, lines 32-35) (i.e., a multi-compartment hanging bag having an upper half and a lower half). Regarding the term “half,” since Cunanan teaches the permissibility of variations in sizes (col. 7, lines 19-21), proportions that can be regarded as halves are regarded as prima facie obvious.

Regarding claim 28, Cunanan discloses two compartments, 20 and 40 (col. 4, lines 32-35).

Regarding claim 29, Cunanan teaches that the upper compartment 20 holds the desiccant (col. 4, lines 41-42) (i.e., the composition is present in the upper half of the hanging bag).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-29 are rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,148,118 B2 (reference document), as discussed below. 
Claim 2 of the reference document recites a tablet comprising a deliquescent desiccant (claim 1) (i.e., a composition; a deliquescent desiccant in a form of a solid). Claim 1 does not recite a solid component selected from the group consisting of urea, sodium citrate, starch, citric acid, clay, glucose, a prima facie obvious in view of claim 4 of the reference document.
Claim 7 is obvious by the same reasoning as claim 1.
Claim 2 is obvious over claim 2 of the reference document (calcium chloride).
Claim 8 is obvious over claim 2 of the reference document (calcium chloride).
Claims 3-4 are obvious over claim 2 of the reference document in view of Rapp and Rapp ‘812, as discussed above.
Claims 5 and 14 are obvious over claim 2 of the reference document, since a tablet may be regarded as a type of pellet or granule.
Claims 6 and 15 are obvious over claim 2 of the reference document.
Claim 9 is obvious over claims 2 and 3 of the reference document (starch).
Claims 10-13 and 16 are obvious over claim 2 of the reference document in view of Rapp ‘812, as discussed above.
Claims 17-18 are obvious over claim 2 of the reference document and Dick, as discussed above.
Claim 19 is obvious over claim 2 of the reference document (fragrance in claim 1).
Claims 20-25 are obvious over claim 17 of the reference document in view of claims 2 and 4.
Claims 26-29 are obvious over claim 17 of the reference document in view of claims 2 and 4, and further in view of Cunanan, as discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL E GITMAN/Examiner, Art Unit 1772